UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7119



GARY PAUL FERRELL,

                                           Petitioner - Appellant,

          versus


MARK WILLIAMSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-162-1)


Submitted:   December 10, 2003         Decided:     December 22, 2003


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gary Paul Ferrell, Appellant Pro Se. Dawn Ellen Warfield, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Gary Paul Ferrell, a state prisoner at the time he filed his

petition under 28 U.S.C. § 2254 (2000), seeks to appeal the

district court’s order denying relief on his petition.                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner   satisfies       this   standard    by

demonstrating     that   reasonable        jurists    would     find    that    his

constitutional     claims    are    debatable   and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude   that    Ferrell    has    not    made     the   requisite      showing.

Accordingly, we deny a certificate of appealability, deny Ferrell’s

motion for appointment of counsel, and dismiss the appeal.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                         DISMISSED


                                       2